Citation Nr: 0608860	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1962 to 
December 1964 and subsequent service in the U.S. Air Force 
Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for 
hypothyroidism.  The veteran testified at an RO hearing in 
April 2004.  In July 2005, he testified before the 
undersigned Acting Veterans Law Judge at a Board 
videoconference hearing at the RO.

Following the July 2005 hearing, the veteran submitted an 
August 2005 private medical opinion that had not been 
reviewed by the RO.  Normally, such evidence must be 
considered by the RO, the agency of original jurisdiction, 
prior to adjudication of the claim by the Board. 38 CFR § 
20.1304; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 
However, the veteran also submitted a waiver of such 
consideration by the RO; therefore, his appeal may be 
considered by the Board at this time.


FINDING OF FACT

Resolving reasonable doubt in his favor, hypothyroidism first 
manifested within one year of the veteran's discharge from 
the active service.  


CONCLUSION OF LAW

The criteria to establish service connection for 
hypothyroidism have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as endocrinopathies (which 
includes hypothyroidism), become manifest to a compensable 
degree within one year after the veteran's military service 
ends, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Initially, the evidence shows the veteran has chronic 
hypothyroidism.  Private medical records dated from 1967 to 
2004 show ongoing treatment and findings related to 
hypothyroidism.

The next issue is whether there is evidence of any in-service 
incurrence or aggravation of hypothyroidism.

The service medical records are negative for any findings 
related to hypothyroidism or any symptoms related thereto.  
As such, there is no direct evidence of in-service incurrence 
of hypothyroidism.  

However, a private physician submitted a 2004 statement that 
the veteran first was referred to him in 1966, after having a 
partial thyroidectomy with negative results in 1965.  The 
same physician also submitted a November 1967 medical 
statement that the veteran underwent a total thyroidectomy 
for Graves Disease in May 1967.  These records show that the 
veteran definitely manifested thyroid problems in 1967; and 
the same physician who treated him in 1967 contemporaneously 
noted a 1965 partial thyroidectomy, which would be within one 
year from his December 1964 discharge.  Although the hospital 
where the veteran received treatment does not have the actual 
treatment record of a 1965 partial thyroidectomy, under the 
circumstances in this case, the Board resolves all doubt in 
the veteran's favor and finds that hypothyroidism initially 
manifested within one year of discharge from service. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for hypothyroidism is therefore warranted.

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The Board also has 
considered the additional notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006), which provide for notice of the laws 
governing degrees of disability and effective dates for 
granting VA benefits.  Without deciding whether the notice 
and development requirements of VCAA or Dingess/Hartman have 
been satisfied in the present case, it is the Board's 
conclusion that these laws do not preclude the Board from 
adjudicating the veteran's claim. This is so because the 
Board is taking favorable action by granting service 
connection for hypothyroidism, which represents a full grant 
of the issue on appeal.  This decision, therefore, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

Entitlement to service connection for hypothyroidism is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


